Citation Nr: 0416124	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-20 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
lumbar spine, with low back strain, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and P.S.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A VA physician (November 2002 VA examiner) has suggested that 
the veteran's back condition has rendered him incapable of 
working full-time.  Once a veteran submits evidence of a 
medical disability, makes a claim for the highest rating, and 
submits evidence of unemployability, an informal claim for a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Such a claim for 
TDIU is present in this case and is referred to the RO for 
appropriate action.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

As essentially noted by the veteran's representative, while 
the RO has rated the veteran under the rating criteria for 
evaluation of disability of the spine which were effective 
from September 26, 2003, the RO has not rated the veteran 
(nor apprised the veteran of the criteria) under Diagnostic 
Code 5293 that was effective both prior to and after 
September 23, 2002.

A review of the claims file also reveals that VA has not 
properly notified the veteran in specific terms as to the 
evidence which would be needed to substantiate his claim and 
whether VA or the veteran is expected to attempt to obtain 
and submit such evidence.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, to include 
informing the veteran of the provisions 
of the VCAA.  In particular, the veteran 
should be notified of any information and 
evidence not previously provided to VA, 
which is necessary to substantiate the 
claim on appeal, and whether VA or the 
veteran is expected to obtain any such 
evidence.

2.  Following the aforementioned 
development, the case should again be 
reviewed.  The proper criteria for rating 
the spine (as previously noted) must be 
used for the appropriate time periods.  
If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




